Exhibit 99.3 INDEX TO FINANCIAL STATEMENTS Page Oak Valley Resources, LLC and Subsidiaries Independent Auditor’s Report 1 Consolidated Balance Sheets as of December 31, 2013 and 2012 3 Consolidated Statements of Operations for the Years Ended December 31, 2013, 2012 and 2011 4 Consolidated Statements of Members’ Equity for the Years Ended December 31, 2013, 2012 and 2011 5 Consolidated Statements of Cash Flows for the Years Ended December 31, 2013, 2012 and 2011 6 Notes to Consolidated Financial Statements 8 FINANCIAL STATEMENTS OF OAK VALLEY RESOURCES, LLC Audited Financial Statements of Oak Valley Resources, LLC as of and for the Years Ended December 31, 2013, 2012 and 2011 INDEPENDENT AUDITOR’S REPORT To the Members of Oak Valley Resources, LLC and Subsidiaries Houston, Texas We have audited the accompanying consolidated financial statements of Oak Valley Resources, LLC and Subsidiaries (collectively, the Company), which comprise the consolidated balance sheets as of December 31, 2013, 2012, and 2011 and the related consolidated statements of operations, members’ equity, and cash flows for the years then ended, and the related notes to the consolidated financial statements. Management’s Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with accounting principles generally accepted in the United States of America; this includes the design, implementation, and maintenance of internal controls relevant to the preparation and fair presentation of financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform our audits to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation and fair presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. 1 Opinion In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Oak Valley Resources, LLC and Subsidiaries as of December 31, 2013, 2012, and 2011 and the results of its operations and its cash flows for the years then ended in accordance with accounting principles generally accepted in the United States of America. Principles of Consolidation – Business Combination under Common Control As described in Note 2, Summary of Significant Accounting Policies, the Company’s 2012 and 2011 consolidated financial statements have been restated to give retroactive effect to a transaction accounted for as a business combination of entities under common control. Supplementary Information – Oil and Gas Producing Activities Our audits were conducted for the purpose of forming an opinion on the consolidated financial statements of Oak Valley Resources, LLC and Subsidiaries. The disclosures about oil and gas producing activities in Note 11 are presented for additional analysis and are not a required part of the consolidated financial statements. The disclosures about oil and gas producing activities have not been subject to the auditing procedures applied in the audits of the consolidated financial statements of Oak Valley Resources, LLC and Subsidiaries, and accordingly, we do not express an opinion or provide any assurance on it. Supplementary Information – Eagle Ford Acquisition pro forma Consolidated Results Our audits were conducted for the purpose of forming an opinion on the consolidated financial statements of Oak Valley Resources, LLC and Subsidiaries. The disclosures about the Eagle Ford Acquisition pro forma consolidated results included in the Company’s historical financial information in Note 3 are presented for additional analysis and are not a required part of the consolidated financial statements. The disclosures about the Eagle Ford Acquisition pro forma consolidated results have not been subject to the auditing procedures applied in the audits of the consolidated financial statements of Oak Valley Resources, LLC and Subsidiaries, and accordingly, we do not express an opinion or provide any assurance on it. /s/ WEAVER AND TIDWELL, L.L.P. Houston, Texas July 1, 2014 2 OAK VALLEY RESOURCES, LLC AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS ASSETS December 31, Current assets: Cash $ $ Accounts receivable: Oil, natural gas, and natural gas liquids revenues Joint interest billings and other Prepaid expenses and other assets Current derivative assets - Total current assets Oil and gas properties, successful efforts method: Proved properties Unproved properties Total oil and gas properties Accumulated depreciation, depletion, and amortization ) ) Net oil and gas properties Noncurrent assets: Office and other equipment, less accumulated depreciation of $191,088 and $24,900, respectively Other noncurrent assets Land - TOTAL ASSETS $ $ LIABILITIES AND MEMBERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Revenues and royalties payable Advances - Current derivative liabilities - Asset retirement obligations - Total current liabilities Noncurrent liabilities: Noncurrent derivative liabilities - Long-term debt Asset retirement obligations Total noncurrent liabilities Total liabilities Commitments and contingencies (Note 10) Members' equity TOTAL LIABILITIES AND MEMBERS' EQUITY $ $ The Notes to Consolidated Financial Statements are an integral part of these statements. 3 OAK VALLEY RESOURCES, LLC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Year Ended December 31, REVENUES Oil, natural gas, and natural gas liquids revenues: Oil $ $ $ Natural gas Natural gas liquids Total oil, natural gas, and natural gas liquids revenues Gathering income Gain (loss) on sale of oil and gas properties ) ) Total revenues OPERATING EXPENSES Production costs: Lease operating expense Severance taxes Re-engineering and workovers Depreciation, depletion, and amortization Impairment expense Exploration expense General and administrative expense Total operating expenses Loss from operations ) ) ) OTHER INCOME (EXPENSES) Interest expense ) ) ) Net gain on derivative contracts - - Interest income Other income (expenses), net Total other income (expenses) ) ) NET LOSS $ ) $ ) $ ) The Notes to Consolidated Financial Statements are an integral part of these statements. 4 OAK VALLEY RESOURCES, LLC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF MEMBERS’ EQUITY YEARS ENDED DECEMBER 31, 2013, 2012, AND 2011 Members' Equity Balance as of December 31, 2010 $ Net loss ) Members' equity contributions, net of issuance costs of $209,900 Members' equity distributions ) Balance as of December 31, 2011 $ Net loss ) Members' equity contributions, net of issuance costs of $499,501 Members' equity distributions ) Balance as of December 31, 2012 $ Net loss ) Members' equity contributions, net of issuance costs of $791,837 Balance as of December 31, 2013 $ The Notes to Consolidated Financial Statements are an integral part of these statements. 5 OAK VALLEY RESOURCES, LLC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS Year Ended December 31, Cash flows from operating activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation, depletion, and amortization Impairment of proved and unproved oil and gas properties Dry hole costs (Gain) loss on sales of oil and gas properties ) Accretion of asset retirement obligations Unrealized loss on derivative contracts - - Amortization of deferred financing costs Changes in assets and liabilities: Decrease (increase) in accounts receivable ) ) Decrease (increase) in prepaid expense and other ) ) Increase in accounts payable and accrued expenses Increase in revenue and royalties payable Increase in advances - - Net cash provided by operating activities Cash flows from investing activities: Acquisitions of proved and unproved property ) - - Additions to oil and gas property and equipment ) ) ) Additions to other property and equipment ) ) ) Insurance proceeds - - Proceeds from sales of oil and gas properties Net cash used in investing activities ) ) ) Cash flows from financing activities: Issuance of long-term debt - Reduction of long-term debt - ) ) Deferred financing costs ) ) ) Contributions, net of issuance costs of $791,837, $499,501, and $209,900, respectively Distributions - ) - Purchase of non-controlling interests in subsidiaries - - ) Net cash provided by financing activities Net increase in cash and cash equivalents CASH AND CASH EQUIVALENTS, at beginning of period CASH AND CASH EQUIVALENTS, at end of period $ $ $ The Notes to Consolidated Financial Statements are an integral part of these statements. 6 OAK VALLEY RESOURCES, LLC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS – CONTINUED Year Ended December 31, Supplemental cash flow information Interest paid $ $ $ Disclosure of non-cash investing activities Asset retirement obligations $ $ $ The Notes to Consolidated Financial Statements are an integral part of these statements. 7 OAK VALLEY RESOURCES, LLC AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1. ORGANIZATION AND BUSINESS Oak Valley Resources, LLC (“OVR” or the “Company”), is a Delaware limited liability company formed on December 14, 2012. OVR is an independent energy company engaged in the acquisition, exploration, development, and production of crude oil, natural gas, and natural gas liquids (“NGL”). The Company currently has properties in Texas, Oklahoma, and Louisiana. On December 21, 2012, the Company was capitalized by affiliates of EnCap Investments L.P. (“EnCap”) via the contribution of certain oil and gas properties (the “Contributed Properties”), which were conveyed by assigning 100% of the issued and outstanding membership interests in ECC VI, LLC (“ECC VI”) and 100% of the issued and outstanding membership interest in Oak Valley Energy, LLC (“OVE”) in exchange for Class A Membership Interests (“Class A Units”) of the Company. On December 21, 2012, in addition to the conveyance of the Contributed Properties, EnCap, Wells Fargo Central Pacific Holdings, Inc. (“Wells Fargo”), and VILLco Capital II, L.L.C. (“VILLco”), committed an aggregate of $145,000,000 in exchange for future Class A Units. Also, on December 21, 2012, Oak Valley Management, LLC (“OVM”), whose members are management and employees of the Company, committed $5,000,000 in exchange for future Class B Membership Interests (“Class B Units”). During 2013, additional members were admitted to OVM, with capital commitments totaling $1,730,000. As of December 31, 2013 OVM’s capital commitment to OVR totaled $6,730,000. EnCap, Wells Fargo, VILLco, and OVM are collectively referred to herein as “Round I Investors”. On April 25, 2013, the Company closed a private placement offering amongst accredited investors (“Private Placement Investors”, and together with Round 1 Investors and OVM, “Investors”) that raised $62,820,000 in capital commitments in exchange for future Class A Units. Similar to EnCap, Wells Fargo, and VILLco, Private Placement Investors will receive future Class A units valued at $100.00 per unit. Based on the value of the Contributed Properties and the amount of capital commitments received, equity ownership in the Company consists of EnCap with 57.2%, Private Placement Investors with 23.5%, Wells Fargo with 9.3%, VILLco with 7.5%, and OVM with 2.5%. 8 OAK VALLEY RESOURCES, LLC AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation The consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America. Prior to being capitalized on December 21, 2012, all of the Company’s wholly owned subsidiaries were controlled by EnCap. All of the companies included in the transaction had fiscal years ending December 31. The consolidated financial statements for the periods ended December 31, 2012 and 2011 were prepared by combining all the previously separate subsidiaries in accordance with Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) 805, Business Combinations (“ASC Topic 805”). ASC Topic 805 states that if a transaction combines two or more commonly controlled entities that historically have not been presented together, the resulting financial statements for those periods presented require retrospective presentation of the financial statements for all the periods presented, as if the combination had been in effect since the inception of common control. When accounting for a transfer of assets or exchange of equity interests between entities under common control, the entity that receives the net assets or the equity interests should initially measure the assets and liabilities transferred at their historical carrying amounts. Therefore, the net assets included in the accompanying consolidated financial statements are shown at their historical carrying value. On December 18, 2012, prior to the assignment of OVE membership interests to the Company, one of OVE’s subsidiaries was transferred to a non-affiliated entity. In accordance with ASC Topic 805, the consolidated financial statements include the activities of that subsidiary through the date of transfer. The amount of revenue and net income from the OVE subsidiary included in the Company’s Consolidated Statement of Operations for the year ended December 31, 2012, was $4,233,613 and $2,435,030, respectively. The amount of revenue and net loss from the OVE subsidiary included in the Company’s Consolidated Statement of Operations for the year ended December 31, 2011, was $2,466,779 and $175,519, respectively. Please see Note 3 “Acquisitions and Divestitures” for more information on this transfer. Certain reclassifications between “Oil, natural gas, and natural gas liquids revenues”, and “Accrued expenses” were made to the year ended December 31, 2012 Consolidated Balance Sheet. The Company also reclassified amounts between “Oil”, and “Natural gas liquids” on the December 31, 2012 Consolidated Statement of Operations. Finally, the Company reclassified amounts between “Accounts receivable”, which is included in the “Cash flows from operating activities”, and “Proceeds from sales of oil and gas properties”, which is included in the “Cash flows from investing activities”, on the December 31, 2011 Consolidated Statement of Cash Flows. 9 OAK VALLEY RESOURCES, LLC AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – CONTINUED Principles of Consolidation – Continued All reclassifications were made to conform to the current year presentation. Such reclassifications had no impact on net income, working capital, or members’ equity previously reported. As of December 31, 2013, the Company’s wholly-owned subsidiaries included: ●
